Filed 4/15/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 82







In the Interest of Robert R. Hoff

----------------------------------

Pamela A. Nesvig, Assistant State’s Attorney, 		Petitioner and Appellee



v.



Robert R. Hoff, 		Respondent and Appellant







No. 20140424







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Pamela Ann Nesvig, Assistant State’s Attorney, Courthouse, P.O. Box 5518, Bismarck, ND 58506-5518, for petitioner and appellee; on brief.



Gregory Ian Runge, 1983 East Capitol Avenue, Bismarck, ND 58501, for respondent and appellant; on brief.

Interest of Hoff

No. 20140424



Per Curiam.

[¶1]	Robert R. Hoff appeals from a district court’s findings of fact and order denying discharge and order for continued commitment.  Hoff argues the district court erred in concluding clear and convincing evidence exists that Hoff is likely to engage in further acts of sexually predatory conduct, that he constitutes a danger to the physical or mental health of others because of the alleged personality disorder and that Hoff has serious difficulty in controlling his behavior.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Dale V. Sandstrom

Carol Ronning Kapsner